DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is dependent on claim 2 and recites “the rear surface contact pad and the front surface contact pad” these terms lack antecedent basis. It appears that this claim should be dependent on claim 3 instead of claim 2. Further clarification and appropriate correction is required.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadimpally (US 2019/0386604 A1) in view of Namkung (US 2013/0113119 A1) in view of Hashimoto (US 2016/0020349 A1).
Regarding claim 1, Nadimpally discloses solar module, including (see Fig. 9A): a supercell comprising a plurality of solar cell strips (908 [0066]) arranged such that adjacent edges of adjacent solar cell strips overlap and are conductively bonded to each other in series via an electrically conductive material (918 [0063] [0066]).
However, Nadimpally does not disclose wherein the electrically conductive material has a glass transition temperature (Tg) greater than 70°C and an elastic modulus less than 3500 MPa.
Namkung discloses that an electrically conductive adhesive film which is suitable for use with semiconducting devices wherein the electrically conductive material has a glass transition temperature less than 100°F ([0008][0031][0086], all resins which form adhesive film have a glass transition temperature within the range claimed), which would include temperatures less than 85°F  and an elastic modulus less than 600 MPa (see Table 2). 
It would have been obvious to one of ordinary skill in the art at the time of the filing to replace the electrically conductive adhesive film of Nadimpally by using the electrically conductive adhesive film of Namkung because Namkung discloses that it is appropriate conductive adhesive film for use with semiconductor devices. 
Furthermore, Namkung discloses that it is important that the conductive resin has good adhesive strength and good connection reliability ([0106]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the glass transition temperature to be within the range claimed by adjusting the relative amounts of resin within the electrically conductive adhesive film because as disclose by Namkung it will allow for optimization of adhesive strength and good connection reliability.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Modified Nadimpally discloses that the electrically conductive material is applied between the bus bars of overlapped adjacent solar cells ,but does not disclose that the electrically conductive material is provided as a plurality of spaced apart portions.
	Hashimoto discloses that electrically conductive material (80) that is used to connect conductive bus bars with other interconnections can be provided as a plurality of spaced apart portions (see Fig. 9, 80 [0032] [0073]-[0078][0098][0058]) and that the adhesion is improved because stress is reduced.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pattern of the electrically conductive material of modified Nadimpally so it is provided as a plurality of spaced apart portions as disclosed by Hashimoto because it will reduce the stress between the bonded conductive interconnecting structures.
Claims 2-9 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadimpally (US 2019/0386604 A1) in view of Namkung (US 2013/0113119 A1) in view of Heng (US2013/0157404 A1) in view of Hashimoto (US 2016/0020349 A1).
Regarding claims 2, 4-9, and 21-27, Nadimpally discloses solar module, comprising (see Fig. 9A): a supercell comprising a plurality of solar cell strips (908 [0066], first and second solar cell strips shown) arranged such that adjacent edges of adjacent solar cell strips overlap and are conductively bonded to each other in series via an electrically conductive material (918 [0063] [0066]).
In addition, Nadimpally discloses a second metallization pattern (916) on the front region of the solar cell and a first metallization pattern (914) on the back region of the solar cell and wherein the electrically conductive adhesive film between the first and second metallization pattern between adjacent solar cells (See Fig. 9). 
In addition, Nadimpally discloses that the solar cell strips can have a double heterojunction structure but does not discloses the specifics of the substrate.
Heng discloses a double heterojunction structure with a semiconductor substrate (layers 204-212) with a front side (210) which has a different doping that a back side (212) ([0035]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the double heterojunction structure of Nadimpally to have the double heterojunction structure of Heng because Nadimpally discloses that is an appropriate structure for a solar cell used in the shingled solar cell module.
However, Nadimpally does not disclose wherein the electrically conductive material has a glass transition temperature (Tg) greater than 70°C and an elastic modulus less than 3500 MPa.
Namkung discloses that an electrically conductive adhesive film which is suitable for use with semiconducting devices wherein the electrically conductive material has a glass transition temperature less than 100°F ([0008][0031][0086], all resin which form adhesive film have a glass transition temperature within the range claimed), which would include temperatures less than 85°F  and an elastic modulus less than 600 MPa. 
It would have been obvious to one of ordinary skill in the art at the time of the filing to replace the electrically conductive adhesive film of Nadimpally by using the electrically conductive adhesive film of Namkung because Namkung discloses that it is appropriate conductive adhesive film for use with semiconductor devices. 
Furthermore, Namkung discloses that it is important that the conductive resin has good adhesive strength and good connection reliability ([0106]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the glass transition temperature to be within the range claimed by adjusting the relative amounts of resin within the electrically conductive adhesive film because as disclose by Namkung it will allow for optimization of adhesive strength and good connection reliability.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Modified Nadimpally discloses that the electrically conductive material is applied between the bus bars of overlapped adjacent solar cells ,but does not disclose that the electrically conductive material is provided as a plurality of spaced apart portions.
	Hashimoto discloses that electrically conductive material (80) that is used to connect conductive bus bars with other interconnections can be provided as a plurality of spaced apart portions (see Fig. 9, 80 [0032] [0073]-[0078][0098][0058]) and that the adhesion is improved because stress is reduced.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pattern of the electrically conductive material of modified Nadimpally so it is provided as a plurality of spaced apart portions as disclosed by Hashimoto because it will reduce the stress between the bonded conductive interconnecting structures.
Regarding claim 3, modified Nadimpally discloses all of the claim limitations as set above.
In addition, Nadimpally discloses the strip solar cell metallization patterns in Fig. 2A and 2B, and that the first metallization pattern of the first solar cell include a rear surface contact pad (note back pad shown as busbar in Fig. 2B [0048] is analogous to 914) attached to electrically coupled with a first electrical connection (see back metallization pattern in Fig. 2B [0048]) of the first solar cell, the second metallization pattern of the second solar cell includes a front surface contact pad (see 206 analogous to 916, [0047]) attached and electrically coupled with a first electrical connection (208) of the second solar cell; and the front and rear surface contact pads are electrically connected via the electrically conductive adhesive material (see Fig. 9B, bus bars are contact pads).
Regarding claim 28, modified Nadimpally discloses all of the claim limitations as set above.
In addition, Nadimpally discloses copper can be used for electrically contacts on the strip solar cells ([0046]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadimpally (US 2019/0386604 A1) in view of Namkung (US 2013/0113119 A1) in view of Heng (US2013/0157404 A1) in view of Hashimoto (US 2016/0020349 A1) as applied to claims 2-9 and 21-28 above and in further view of Jiang (CN 106298987A, Machine Translation).
Regarding claim 10, modified Nadimpally discloses all of the claim limitations as set above.
	However, Nadimpally does not discloses at least one of the first and second solar cells are metal-wrap through solar cells. 
	Jiang discloses that metal-wrap through solar cells can be shingled in the same manner through an electrically conductive adhesive (10) as the solar cell strips of Nadimpally. (See Fig. 4, see Example 1, pg. 3).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the solar cells within the solar module of modified Nadimpally to be metal-wrap through solar cells as disclosed by Jiang because Jiang discloses they can be shingled in a similar manner and also interconnected in a similar manner and one of ordinary skill in the art could have substituted one known element for another, the results would be reasonably predictable. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference used in the prior rejection of record Applicant specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726